DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention comprising a graft polyamide as the semi-crystalline polymer species and an amorphous polyamide as the secondary material species, in the reply filed on December 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 35-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on July 31, 2020, September 10, 2020 and December 16, 2020.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, fails to provide express support for the newly-added language that the fillers “reduce volumetric effects of shrinkage due to the formation for crystalline structure after the substantially uniform blend is heated to the melting temperature and begins to cool”.  Accordingly, said language is deemed new matter.
Claims 21 and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, lines 3-4, there is no express antecedent basis for “the one or more secondary materials”.
In claim 21, it is unclear what is meant by the fillers reducing “volumetric effects of shrinkage”.
In claim 29, it is unclear how the “fillers” distinguishes over the fillers per claim 21.
PA6I/6T/66 therefor?
In claim 31, lines 7 and 8, the semicolon in “PA12;” is confusing.  Do applicants intend PA12, therefor?
In claim 31, it is unclear whether PA12 is listed as an amorphous polyamide.  In this regard, it is noted that PA12 (GRILAMID TR90) per Example 6 is similarly indicated as being amorphous.
In claim 31, line 10, PANDT/INDT is indefinite as to scope and meaning.
In claim 31, line 10, it is unclear how PA6/3T defines a polyamide derived from “trimethylhexamethylenediamine and terephthalic acid”, i.e., without a PA6..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,706,790 (Berliet) in view of U.S. 5,391,640 (Akkapeddi).
Berliet discloses a polyamide-based composition “without phase separation” (reasonably meets applicants’ “substantially uniform blend”) comprising:
a semi-crystalline polyamide matrix (meets applicants’ semi-crystalline polymer);
a crystallization retarder inclusive of amorphous polymers that are compatible with the semi-crystalline polyamide matrix (meets applicants’ amorphous polymer crystallization retarder that is partially miscible with the semi-crystalline polymer); and
a filler (meets applicants’ filler),
 (e.g., abstract, C2:36-61, C3:42-C4:39, C6:3-9, Table 1, claims).  In Table 1, Berliet sets forth various compositions comprising A) a semi-crystalline copolyamide 6,6/6 (meets applicants’ semi-crystalline polymer), B) a nylon 6 crystallization retarder and C) glass fibers (meets applicants’ filler and content thereof).
In essence, Berliet differs from present claim 21 in that the polyamide crystallization retarder (nylon 6) is semi-crystalline, as opposed to amorphous. Inasmuch as Berliet discloses amorphous polymers and semi-crystalline polymers as alternative crystallization retarders for the semi-crystalline polyamide matrix (e.g., C2:44-53), it would have been obvious to one having ordinary skill in the art to use an amorphous polyamide crystallization retarder in place of the exemplified nylon 6 crystallization retarder with the reasonable expectation of success.  To the extent that such a modified composition meets applicants’ composition in terms of the types of In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).  Moreover, case law holds that if the prior art fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, that said preambular statement is of no significance to claim construction. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP.§ 2111.01. 
As to claim 25, given Berliet’s disclosure that the amorphous polymer crystallization retarders “have the property of being compatible with the polyamide that forms the matrix…without the risk of phase separation”, it would be expected that said .  Indeed, it is known that amorphous polyamides form miscible blends with semi-crystalline polyamides per Akkapeddi (e.g., abstract, examples).
As to claim 27, the total amount of Berliet’s semi-crystalline polyamide, crystallization retarder and filler per Table 1 falls within the claimed range.
As to claims 28 and 29, Berliet exemplifies glass fibers and additional adjuvants including pigments.
As to claim 30, to the extent it is known that amorphous polyamides form miscible blends with semi-crystalline polyamides per Akkapeddi (e.g., abstract, examples), it would having been within the purview of one having ordinary skill in the art to use an amorphous polyamide per Akkapeddi as the amorphous polymer crystallization retarder disclosed by Berliet with the reasonable expectation of success.
As to claims 31 and 32, it is within the scope of Berliet’s inventive disclosure, and obvious to one having ordinary skill in the art, to use any of the presently claimed semi-crystalline polyamides with the reasonable expectation of success (e.g., C4:1-38).  As to the amorphous polyamide, Akkapeddi teaches the use of amorphous polyamides falling within the scope of the presently claimed amorphous polyamide (e.g., C5:23-C7:68), e.g., PA12/MACMI and PA12/MACMT derived from L12 (B1), MACM (B2) and isophthalic acid or terephthalic acid (B3.
Claims 21 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,391,640 (Akkapeddi).
Akkapeddi discloses polymeric materials comprising (A) a semi-crystalline polyamide (meets applicants’ semi-crystalline polyamide), (B) an amorphous copolyamide (meets applicants’ amorphous polyamide) and (C) up to 65 wt.% of fillers (meets applicants’ filler and overlaps content thereof), wherein the polyamides (A) and (B) are substantially miscible (meets applicants’ miscibility) (e.g., abstract, C4:7-C8:23, C10:41-53, C11:6-20, examples, claims).
In essence, Akkapeddi’s examples differ from claims 21, 25, 27 and 30 in the absence of a filler component.  Inasmuch as Akkapeddi discloses the use of fillers in preferred amounts falling within the scope of the present claims (C10, 49-53), it would have been within the scope of Akkapeddi’s inventive disclosure, and obvious to one having ordinary skill in the art, to incorporate a filler (meets applicants’ filler and content thereof) into the exemplified compositions for their expected additive effect.  The resulting compositions, meeting the claimed composition in terms of the types of materials added, would be expected to have the same shrinkage properties and use “as a feedstock in an extrusion-based additive manufacturing”.  Case law holds that if the prior art fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, that said preambular statement is of no significance to claim construction. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
As to claim 26, Akkapeddi sets forth various compositions meeting the claimed amorphous polyamide content.
As to claims 28 and 29, similar filler materials are disclosed by Akkapeddi.
As to claims 31 and 32, Akkapeddi discloses amorphous polyamides falling within the scope of the presently claimed amorphous polyamide (e.g., C5:23-C7:68), e.g., PA12/MACMI and PA12/MACMT derived from L12 (B1), MACM (B2) and isophthalic acid or terephthalic acid (B3) and polyamides derived from cycloaliphatic diamines and dodecanedioic acid, and renders obvious the use thereof to one having ordinary skill in the art
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 25-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-19 of U.S. 9,592,530 and claims 7-18 of U.S. 9,744,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims embrace similarly constituted blends 
Claims 21 and 25-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 10,023,739 and claims 1-11 of U.S. 10,144,828.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims embrace similarly-constituted blends comprising a semi-crystalline polymer and an amorphous polymer having reduced crystallization kinetics, which given their similar chemical constitution would be expected to inherently meet all claimed properties.
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Berliet and Akkapeddi are not concerned with an additive manufacturing process which requires addressing intralayer and interlayer stresses and shrinkage caused by the formation of crystalline structures as the molded part cools, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is within the purview of the inventive disclosures of Berliet and Akkapeddi to produce compositions meeting the presently claimed requirements in terms of the materials used and their contents.  Contrary to applicants’ contention, Berliet is not silent regarding utilizing an amorphous .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765